                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMIE FIELDS,                                     Case No. 18-cv-04757-HSG
                                   8                    Petitioner,                        ORDER TO SHOW CAUSE WHY
                                                                                           PETITION SHOULD NOT BE DENIED
                                   9             v.                                        AS MOOT; DENYING MOTION FOR
                                                                                           JUDICIAL RECOMMENDATION AS
                                  10     W.Z. JENKINS,                                     MOOT
                                  11                    Respondent.                        Re: Dkt. No. 3
                                  12
Northern District of California
 United States District Court




                                  13          On August 7, 2018, petitioner filed the instant petition pursuant to 28 U.S.C. § 2241,
                                  14   challenging the execution of his sentence. For the reasons set forth below, the Court orders both
                                  15   parties to show cause why this petition should not be dismissed as moot.
                                  16                                           BACKGROUND
                                  17          On April 11, 2017, petitioner was convicted in the District of Colorado for violations of 18
                                  18   U.S.C. §§ 922(g)(1) and 924(a)(2), Prohibited Person (Felon) in Possession of a Firearm, in
                                  19   United States v. Fields, 16-cr-00204-REB-02 (D. Colo.). Dkt. No. 11 at 6; Dkt. No. 11-2 at 25.
                                  20   That same day, petitioner received a 30-month sentence which began to run on that date. Id.
                                  21   After being sentenced, petitioner was housed at Federal Correctional Institution, Dublin (“FCI-
                                  22   Dublin”), from May 19, 2017 to October 26, 2018. Dkt. No. 11 at 6; Dkt. No. 11-1 at 2. On
                                  23   August 7, 2018, while housed at FCI-Dublin, petitioner filed the instant petition challenging the
                                  24   calculation of her release date. Dkt. No. 1. On October 16, 2018, petitioner was released to a
                                  25   residential re-entry center (“RRC”) in Utah. Id. On October 23, 2018, the Court ordered
                                  26   respondent to show cause why petitioner should not be entitled to a petition for a writ of habeas
                                  27   corpus. Dkt. No. 9. On December 11, 2018, respondent filed an answer to the order to show
                                  28   cause. Dkt. No. 11. Petitioner did not file a traverse. Petitioner was released from custody on
                                   1   April 24, 2019. See Federal Bureau of Prisons Website, Inmate Locator, Registration No. 43669-

                                   2   013, https://www.bop.gov/inmateloc/ (last visited on Dec. 1, 2019).

                                   3                                              DISCUSSION

                                   4   I.     Petition

                                   5          In her petition, petitioner claims that: (1) the BOP has improperly delayed her placement

                                   6   date in a community residential reentry center in violation of applicable federal law and

                                   7   regulations; (2) the BOP has failed to modify her sentence to account for “good conduct” credits;

                                   8   and (3) the BOP has miscalculated her “prior custody” credits. Dkt. No. 1 at 2-3. Petitioner

                                   9   alleged that she should have been released to the halfway house by April 24, 2018 at the latest, and

                                  10   April 14, 2017 at the earliest. Id. Petitioner requests that she receive her good conduct and prior

                                  11   custody credits and that she be immediately released. Dkt. No. 1 at 6-8.

                                  12   II.    Mootness
Northern District of California
 United States District Court




                                  13          For a federal court to have jurisdiction over an action, Article III, Section 2, of the

                                  14   Constitution requires the existence of a “case” or “controversy” through all stages of federal

                                  15   judicial proceedings. U.S. Const., Art. III, § 2; Burnett v. Lampert, 432 F.3d 996, 999 (9th Cir.

                                  16   2005) (“Mootness is jurisdictional”). This means that, throughout the litigation, the plaintiff

                                  17   “must have suffered, or be threatened with, an actual injury traceable to the defendant and likely to

                                  18   be redressed by a favorable judicial decision.” Lewis v. Continental Bank Corp., 494 U.S. 472,

                                  19   477 (1990). A case becomes moot “when the parties lack a legally cognizable interest in the

                                  20   outcome.” Johnson v. Rancho Santiago Cmty. Coll. Dist., 623 F.3d 1011, 1020 (9th Cir. 2010)

                                  21   (internal quotation marks and citation omitted). Thus, a habeas petition is moot where the

                                  22   petitioner “seeks relief [that] cannot be redressed by a favorable decision of the court issuing a

                                  23   writ of habeas corpus.” Burnett, 432 F.3d at 1000-01 (internal quotation marks and ellipses

                                  24   omitted) (holding that habeas petitioner’s challenge to deferrals of his parole release date was

                                  25   rendered moot by his release). Here, petitioner’s habeas petition does not challenge the validity of

                                  26   her conviction but rather challenges the execution of her sentence, specifically the computation of

                                  27   her sentence. See Dkt. No. 1. Petitioner was released from custody on April 24, 2019. The

                                  28   habeas petition is moot unless petitioner is currently suffering collateral consequences from the
                                                                                         2
                                   1   sentence. See Spencer v. Kemna, 523 U.S. 1, 7 (1998) (“Once the convict’s sentence has expired, .

                                   2   . . some concrete and continuing injury other than the now-ended incarceration or parole – some

                                   3   ‘collateral consequence’ of the conviction – must exist if the suit is to be maintained.”) (internal

                                   4   citation omitted); see also Abdala v. I.N.S., 488 F.3d 1061, 1064 (9th Cir. 2007) (“where the

                                   5   grounds for habeas relief will not redress collateral consequences, a habeas petition does not

                                   6   continue to present a live controversy once the petitioner is released from custody.”); Serrato v.

                                   7   Clark, 486 F.3d 560, 565 (9th Cir. 2007) (appeal not moot where petitioner serving term of

                                   8   supervised release seeks reduction in term of supervised release); United States v. Verdin, 243

                                   9   F.3d 1174,1178-79 (9th Cir. 2001) (case not moot because although petitioner had been released

                                  10   from custody, he was in first year of three-year supervised release; if he prevailed, could be

                                  11   sentenced to shorter period of supervised release); but cf. McCullough v. Graber, 726 F.3d 1057,

                                  12   1060 (9th Cir. 2013) (finding petition moot where federal prisoner sought to have BOP reevaluate
Northern District of California
 United States District Court




                                  13   his eligibility for placement in early release program that had been terminated and petitioner had

                                  14   not sought different relief, such as determination of eligibility for a different early release

                                  15   program).

                                  16          Because it is unclear from the record if petitioner is currently suffering collateral

                                  17   consequences from her sentence, the Court orders the parties to, within twenty-eight (28) days

                                  18   from the date of this order, show cause why this action should not be dismissed as moot.

                                  19   III.   Motion for Judicial Recommendation

                                  20          Petitioner has filed a motion for judicial recommendation pursuant to 18 U.S.C. § 3585(b),

                                  21   requesting that the Court modify her sentencing term and account for her pretrial detention credits

                                  22   and good conduct credits, which would result in her immediate release. Dkt. No. 3. Petitioner has

                                  23   been released from custody. Accordingly, the motion is DENIED as moot.

                                  24                                              CONCLUSION

                                  25          For the reasons set forth below, the Court orders as follows.

                                  26          1.      Petitioner’s motion for judicial recommendation (Dkt. No. 3) is DENIED AS

                                  27   MOOT.

                                  28          2.      Within twenty-eight (28) days of the date of this order, the parties are ordered to
                                                                                          3
                                   1   show cause why the petition should not be dismissed as moot.

                                   2          This order terminates Dkt. No. 3.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 1/21/2020

                                   5                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
